Opinion. — This appeal is from a judgment rendered against appellant for $200 damages for the failure to deliver two telegrams sent to appellee concerning the serious illness of his mother in the State of Arkansas.
The verdict of the jury involves findings — which find support in the testimony — to the effect that the telegrams were delivered to and received by the telegraph company as alleged; that it negligently failed to deliver them to the plaintiff in Waco, Texas, as alleged; that if they had been promptly delivered the plaintiff would have gone to Arkansas to see his mother in her last illness, and would have reached her bedside about nine hours before her death, and, as a result of not being able to do so, he suffered mental anguish, for which $200 is not excessive compensation.
The messages were addressed to the plaintiff at Waco, Texas, "care some hotel."
A special exception sought a ruling to the effect that the sender of the *Page 428 
messages was guilty of negligence in failing to give a more specific address. This exception was overruled, and there is no merit in the assignment of error complaining of the ruling. The plaintiff was stopping at a hotel in Waco, and if the messages had merely been directed to him at Waco, Texas, without any further indication of his residence or whereabouts, it would have been the duty of the telegraph company to ascertain if he was at any of the hotels in that city.
Nor is there any greater merit in the other exceptions to the plaintiff's petition which were overruled by the trial court.
The court very properly sustained appellee's exceptions to so much of appellant's answer as pleaded in bar a judgment rendered in the same court in favor of G.W. Birchfield against appellant. Appellee T.L. Birchfield, had no interest in the suit brought by G.W. Birchfield upon a separate and distinct cause of action, and the judgment rendered in that case could not affect appellee's rights.
What has already been said disposes of the other questions presented in appellant's brief. The judgment is affirmed.
Affirmed.